DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 13-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, either singly or in combination, does not discloses or suggests the combination of limitations recited in the base claims 13, 17 and 24.
  Claim 13 recites "depositing a first work function metal layer in the first and second openings; removing a portion of the first work function metal layer in the first opening; and after removing a portion of the first work function metal layer in the first opening, depositing a second work function metal layer in the first opening, such that the second opening is free of the second work function metal layer", this feature in combination with the other features of the claim, is not taught by the references of record.
  Claim 17 recites " depositing a barrier layer in the first and second openings; depositing a first work function metal laver in the first opening and in contact with the barrier layer; and depositing a second work function metal laver in the second opening and in contact with the barrier layer", this feature in combination with the other features of the claim, is not taught by the references of record.
  Claim 24 recites "forming a first work function metal layer over the high-k dielectric layer and in the first and second openings; removing a first portion of the first work function metal layer in the first opening such that a second portion of the first work function metal layer remains in the second opening to form a first metal gate stack; after removing the first portion of the first work function metal .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829